internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-103884-99 date date x a b c a b c d d1 year lp gp dear this letter responds to a letter dated date and subsequent correspondence submitted by you on behalf of x as x’s authorized representative requesting rulings under sec_1362 and sec_1375 of the internal_revenue_code the information submitted states that x was incorporated as a c_corporation on d1 x elected to be an s_corporation effective for its year taxable_year on the effective date of its s_corporation_election x had accumulated c_corporation earnings_and_profits of approximately dollar_figurea a x’s chief financial officer represents that no c_corporation earnings_and_profits have been distributed since x became an s_corporation x is the owner of a b limited_partner interest in lp the owner of the c general_partner interest in lp is b an s_corporation owned by certain shareholders of x lp is the owner of a d general_partner interest in gp a general_partnership the other owner of gp is c an unrelated third party all partnership_allocations of items of income gain loss deduction and credit are made in accordance with the percentage interests of the partners and sec_704 and the regulations thereunder pursuant to the agreement between lp and c establishing gp lp has an option to put its entire partnership_interest in gp to c and c has an option to purchase lp’s entire partnership_interest in gp at any time after the third anniversary of the formation of gp lp may activate the option once activated either lp or c may exercise the option at any time after the second anniversary of the activation in addition in the event of a change in control of certain of c’s affiliates or the formation of certain strategic alliances by c’s affiliates lp may put its entire partnership_interest in gp to an affiliate of c x requests that for the purposes of applying the passive_investment_income limitation of sec_1362 and the tax imposed on excess_net_passive_income in sec_1375 x’s distributive_share of lp’s gain from any disposition of its general_partner interest in gp should not be treated as passive_investment_income except to the extent of its distributive_share of the amount that lp would have received as a distributive_share of gain from the sale of stock_or_securities held by gp if all the stock and securities of gp had been sold at fair_market_value at the time lp disposed of its general_partner interest sec_1375 provides that if for a taxable_year an s_corporation has accumulated_earnings_and_profits at the close of such taxable_year and gross_receipts more than of which are passive_investment_income then there is imposed a tax on the income of such corporation for such taxable_year sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that except as otherwise provided if an s_corporation disposes of a general_partner interest the gain on the disposition is treated as gain from the sale of stock_or_securities to the extent of the amount the s_corporation would have received as a distributive_share of gain from the sale of stock_or_securities held by the partnership if all the stock and securities held by the partnership had been sold by the partnership at fair_market_value at the time the s_corporation disposes of the general_partner interest in applying this rule the s corporation’s distributive_share of gain from the sale of stock_or_securities held by the partnership is not reduced to reflect any loss that would be recognized from the sale of stock_or_securities held by the partnership in the case of tiered partnerships the rules of sec_1_1362-2 apply by looking through each tier based on the facts and representations submitted we conclude that x’s distributive_share of lp’s gain from any disposition of its general_partner interest in gp will not be treated as passive_investment_income except to the extent of its distributive_share of the amount that lp would have received as a distributive_share of gain from the sale of stock_or_securities held by gp if all the stock and securities of gp had been sold at fair_market_value at the time lp disposed of its general_partner interest except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed or implied on whether any transaction described above constitutes a transaction described in sec_707 a copy of this letter should be attached to the first federal tax_return that reflects this transaction a copy is enclosed for that purpose this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x and to x’s other authorized representative sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
